United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Billings, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2051
Issued: April 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from an April 21, 2008 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits on April 21, 2008 on the grounds that she had no disability or residuals of
her accepted conditions.
FACTUAL HISTORY
On November 8, 2007 appellant, then a 29-year-old mail processing clerk, filed a Form
CA-1, traumatic injury claim, alleging that on October 30, 2007 she injured her lower back when
pulling a stuck drawer open. She submitted reports from Dr. L. James Pickens, a chiropractor,
dating from October 29 to December 18, 2007. On December 28, 2007 Jaspur Kolar, a
physician’s assistant, noted the history of injury and findings of sacroiliac tenderness on

examination. He diagnosed right sacroiliac strain and advised that it was unknown if appellant’s
condition was employment related. Mr. Kolar referred appellant to his associate, Dr. Scott K.
Ross, Board-certified in occupational medicine, and provided restrictions to her physical activity.
In a January 2, 2008 report, Dr. Curtis Lee, Board-certified in emergency medicine, advised that
appellant should be off work on January 2 and 3, 2008. In a January 4, 2008 report, he advised
that she would need to be off work as long as she required muscle relaxers and pain medication.
Appellant submitted CA-7 claims for compensation for the period December 17 through
January 4, 2008. On January 11, 2008 the Office accepted that she sustained closed dislocations
of the sacrum and lumbar vertebra.
By letter dated February 21, 2008, the Office of the Inspector General of the employing
establishment forwarded a medical report dated January 24, 2008 with an accompanying
surveillance DVD.1 The January 24, 2008 report of Dr. Ross and Mr. Kolar reviewed the records
of Dr. Pickens dated October 29 to December 18, 2007, Mr. Kolar’s December 28, 2007 reports,
Dr. Lee’s emergency room evaluation of January 2, 2008, and physical therapy notes dated
January 3, 7 and 9, 2008. On January 2, 2008 Mr. Kolar reported that appellant presented to the
office that day, stating that she had a fall at home. Appellant was counseled to follow through at
the emergency room. Dr. Ross noted that appellant was originally scheduled to see him on
January 11, 2008 for an occupational medicine consultation. He advised that appellant abruptly
left the office before his interview or examination. However, Dr. Ross observed her ambulating
in the corridor without any antalgic gait, limp or list.
Dr. Ross was provided a video surveillance DVD, which he and Mr. Kolar reviewed. He
stated that appellant was clearly and easily visible in the DVD, noting that it included video
surveillance on December 19, 20, 21, 27, 28 and 29, 2007 and January 8, 2008. Dr. Ross
provided comments for each day reviewed and advised that the video clearly demonstrated that
appellant was physically capable of performing a variety of tasks and activities of daily living
without any apparent limitation or restriction. Appellant was observed standing, walking,
jogging up stairs, descending stairs, lifting/carrying a variety of items, lifting/carrying a small
child, fully bending forward at the waist while standing, driving, and entering/exiting a white
Ford Sport-Trac 4-door pickup truck. Throughout these observed activities, she exhibited no
antalgic gait, limp, or list, did not utilize any ambulatory assists, and was not wearing any visible
braces. Dr. Ross advised that appellant performed all tasks easily, briskly, and without any
apparent difficulty or limitation, noting that, on several occasions, she was observed jogging
briskly up the stairway to her apartment, about 12 to 14 steps. He stated that, on January 8,
2008, she was observed for about 30 minutes, repeatedly lifting/carrying her child, pushing her
child in a stroller, bending forward repeatedly to adjust the child’s clothing and speak to the child
and continuously standing or walking. Appellant performed all of these activities without
difficulty, limitation or assistance. Dr. Ross advised that the observed physical activities/tasks
with appellant’s verbal reports of debilitating back pain were inconsistent with her reported
medical history. The DVD suggested that her reports of back pain and disability had been
deceptive and misleading. Based on Dr. Ross’ review of the DVD, appellant had no physical
limitations or restrictions attributable to the October 30, 2007 work incident. Dr. Ross concluded
1

The record indicates that the DVD is maintained by the iFECS site manager.

2

that the DVD clearly illustrated that she could perform a variety of physical tasks, without any
limitation or restriction.
On March 19, 2008 the Office proposed to terminate appellant’s compensation benefits
on the grounds that the medical evidence established that she no longer had disability or
residuals of the accepted conditions. By decision dated March 20, 2008, it denied appellant’s
claim for wage-loss compensation for the period December 16 to 21, 2007 on the grounds that
the medical evidence did not support that she was disabled from work.2
In a letter dated March 20, 2008, appellant requested a change of physicians. By letter
dated March 25, 2008, the Office informed appellant that her request would not be resolved until
the proposed termination action was completed.
In a decision dated April 21, 2008, the Office finalized the proposed termination.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation on April 21, 2008. In a January 24, 2008 report, Dr. Ross and Mr. Kolar advised
that the physical activities and tasks observed on the surveillance DVD were inconsistent with
appellant’s verbal reports of debilitating back pain and with her reported medical history. The
DVD suggested that her reports of back pain and disability had been deceptive and misleading.
Based on review of the DVD, Dr. Ross advised that appellant had no physical limitations or
restrictions attributable to the October 30, 2007 work incident and illustrated that she could
perform a variety of physical tasks, without any limitation or restriction. Appellant was
scheduled for a physical examination with Dr. Ross but abruptly left his office before he could
examine her. She submitted no argument or evidence in response to the proposed termination,
merely requesting a change of physicians. At no time did she address the accuracy of the DVD.5
In assessing medical evidence, the weight of such evidence is determined by its
reliability, its probative value and its convincing quality. The opportunity for and thoroughness
of examination, the accuracy and completeness of the physician’s knowledge of the facts and
2

Appellant did not file an appeal of the March 20, 2008 decision with the Board.

3

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

Id.

5

See J.M., 58 ECAB __ (Docket No. 06-661, issued April 25, 2007).

3

medical history, the care of analysis manifested and the medical rationale expressed in support of
the physician’s opinion are facts, which determine the weight to be given to each individual
report,6 and contemporaneous evidence is entitled to greater probative value than later evidence.7
The Board finds that the weight of the medical evidence rests with the January 24, 2008 report
from Dr. Ross who advised that appellant had no physical limitations or restrictions attributable
to the October 30, 2007 work incident. Thus, the Office properly found that appellant had no
disability or residuals due to the accepted injury and terminated her compensation benefits on
April 21, 2008.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation on April 21, 2008.
ORDER
IT IS HEREBY ORDERED THAT the April 21, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 10, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Michael S. Mina, 57 ECAB 379 (2006).

7

S.S., 59 ECAB __ (Docket No. 07-579, issued January 14, 2008).

4

